                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 IN RE: APPLICATION FOR DISCOVERY )                       CASE NO. 1:19-mc-0102
 PURSUANT TO 28 U.S.C. § 1782.    )
                                  )                       JUDGE SARA LIOI
 ANNA MARIA PELLESCHI and         )
 BRIGITTE PELLESCHI,              )
                                  )                       ORDER
                  MOVANTS.        )


       Before the Court is an ex parte application for discovery pursuant to 28 U.S.C. § 1782.

Movants are seeking judicial assistance in obtaining evidence for use in aid of post-judgment

execution in a foreign proceeding in Italy captioned Renato Pelleschi v. Francesco Pocci and Anna

Pocci, Case No. RG 3787/2013. The movants, however, have not supplied a copy of the judgment,

which this Court will now require.

       Movants are directed to file a supplement to their application, providing this Court with a

copy of the original judgment, along with its English translation.



       IT IS SO ORDERED.

 Dated: August 7, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE
